Citation Nr: 0319957	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Atty.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

In April 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  This veteran is seeking service connection for 
PTSD.  Send a development letter asking the veteran 
to give a comprehensive statement regarding his 
alleged stressors.  Ask the veteran to comment 
specifically about stressors, as well as any other 
stressful situations the veteran considers 
relevant.  Ask the veteran to comment specifically 
about any and all stressful events that happened 
during his active military service in Vietnam from 
December 1966 to December 1967, as well as any 
other stressful situations the veteran considers 
relevant.  Specifically inform him that this 
statement must include detailed information 
regarding the alleged stressors to include date, 
time, location, people and units involved.  Inform 
him that his failure to provide this detailed 
information could prevent the verification of his 
stressors and result in an adverse decision.
2.  After the veteran responds to the above request 
for information or the time for response elapses, 
prepare a letter asking the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to 
provide any available information which might 
corroborate the veteran's alleged in-service 
stressors.  The veteran served in 116th Transport 
Company (TS) USARPAC, U. S. Army, stationed in 
Vietnam from December 1966 to December 1967.  
Specifically ask USASCRUR to provide any available 
unit histories for the period from December 1966 to 
December 1967.  Provide USASCRUR with a description 
of these alleged stressors identified by the 
veteran, as well as any information provided by the 
veteran in response to the above request for 
information:
1.)	Witnessed a Vietnamese man being run 
over by an amphibious vehicle at Cam 
Ranh Bay.
2.)	Witnessed/heard a Vietnamese woman 
be raped over a two day period by 
members of his unit in their own 
sleeping quarters while stationed at 
Cam Ranh Bay.
3.)	Witnessed/heard unit's First 
Sergeant keep and rape an eleven year 
old Vietnamese girl in his quarters at 
Cam Ranh Bay.
4.)	Exposed to sniper fire on December 
14, 1966 at an airport in Long Binh, 
Vietnam.
5.)	Exposed to a mortar/artillery attack 
on December 24, 1966 at Cam Ranh Bay.
6.)	Exposed to another mortar/artillery 
attack sometime in January 1967 at Cam 
Ranh Bay.
7.)	Witnessed a fellow soldier of his 
unit (named Joe Bonano or Joe Bruno) 
have his leg severed when lumber fell 
from a crane attempting to load a ship 
at Cam Ranh Bay.
8.)	Witnessed a soldier almost be cut in 
half by a bulldozer blade.
9.)	Exposed to a suicide/homicide bomb 
attack by a Vietnamese girl in 
September or October 1967 at either 
Vinh Hy or Na Trang, Vietnam.
10.)	Witnessed other soldiers from his 
unit with rampant/virulent venereal 
disease being sent to a Japanese 
island to live their lives as "MIAs."
11.)	Witnessed a Vietnamese man being 
decapitated by machinery.
12.)	Almost killed a soldier from his 
unit with a knife after the 
intoxicated soldier startled him while 
he was sleeping.
13.)	Heard reports of friends (Roger 
Peet, Tom Terry, and Jerry Gangler) 
being wounded or killed in combat in 
Vietnam.
14.)	Heard that a Vietnamese man who had 
worked as his unit's civilian barber 
was killed as a sapper during an 
attack on the U. S. base at Cam Ranh 
Bay in June 1967.
15.)	Fired on Vietnamese trying to steal 
unit's supplies at Ben Goi, Vietnam.
16.)	Being knocked unconscious by 
soldiers from his unit for reporting 
their behavior.
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  The veteran's stressor 
statements are identified in the claims 
file with a yellow tab marked "Psych 
Exam 5/14/99", "Gen Med Exam 6/15/99", 
"OPT 3/16/99", "IPT 7/12/01", "IPT 
7/18/01", "Psych Exam 2/12/02"; an 
orange tab marked "Atty Letter 6/1/01"; 
and a red tab marked "Vet's Stmt 
12/02."  Also include any response from 
the veteran to the inquiry in paragraph 
number "3."

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





